Citation Nr: 1604132	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-19 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a thoracic spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to September 1995.

This matter comes to the Board of Veterans' Appeals Board on appeal from a
September 2007 rating decision of the Department of Veterans Affairs VA)
Regional Office RO) in Huntington, West Virginia.  

In April 2014, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

In July 2014, the Board remanded the claim for further development to include a VA examination.  The case has been returned to the Board for appellate review.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran has claimed entitlement to service connection for a thoracic spine condition related to an in-service parachute accident.  The Veteran's service treatment records are unavailable, and he has been service-connected for cervical and lumbar spine disabilities as a result of the above mentioned parachute accident.

The Board, in its July 2014 remand, instructed the VA examiner to render an opinion as to whether it is at least as likely as not that a thoracic spine disability had its onset in or is otherwise etiologically related to service.  In the event the examiner did not find that a thoracic spine disability was directly related to service, the examiner was to render an opinion on whether it is at least as likely as not that a thoracic spine disability was caused by or aggravated by the Veteran's service-connected lumbar and/or cervical spine disability.  

At an October 2014 VA examination, the examiner opined that it was less likely than not that the Veteran's current mild scoliosis and symptoms are related to the in-service parachute accident.  The rationale provided was based on the Veteran's subjective recollection of the incident, the lack of documentation regarding a thoracic injury after the incident, and the lack of objective data to support the significant trauma required to cause thoracic spine injuries.  The examiner went on to state that in her opinion the current thoracic scoliosis is congenital and of no consequence.

The Board finds the October 2014 VA examination incomplete.  The opinion does not address whether the Veteran's current thoracic scoliosis is caused by or aggravated by his service-connected lumbar and/or cervical spine disabilities.  Therefore, a remand is necessary to address whether the Veteran's thoracic scoliosis is caused by or aggravated by his service-connected lumbar and/or cervical spine disabilities.  

Additionally, the examiner opined that the Veteran's thoracic scoliosis was congenital but did not state whether it is a congenital disease or defect.  Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  As the issue of whether the Veteran's thoracic scoliosis is a congenital disease or defect plays a significant role in determining whether service connection can be granted, a remand is necessary to obtain a definitive answer as to whether it is a disease or a defect.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all private and VA treatment
records relevant to the claim since October 9, 2014.

2.  Return the claims file, to include a copy of this remand, to the October 2014 VA examiner for an addendum opinion.  If the examiner who drafted the October 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following questions:

(a) Opine whether it is at least as likely as not (50 percent
probability or greater) that a thoracic spine disability was
caused by the Veteran's service-connected lumbar and/or
 cervical spine disability.

(b) Opine whether it is at least as likely as not 50 percent
probability or greater that a thoracic spine disability is
aggravated by the Veteran's service connected lumbar
and/or cervical spine disability.  Aggravation means a
permanent worsening of the disorder beyond the natural
progress of the disorder.  If aggravation is found, the
examiner should then attempt to quantify the degree of
additional disability resulting from the aggravation 38
C F R. § 3 310 (2015).

If the examiner does not find that a thoracic spine disorder was caused or aggravated by service-connected disability, the examiner is further requested to provide an opinion as to the following: 

The examiner should state whether the Veteran's diagnosed "congenital condition" thoracic scoliosis, is a disease or a defect.

If the examiner determines that the thoracic scoliosis is a congenital disease, the examiner should render an opinion as to whether there is clear and unmistakable evidence that it was not aggravated beyond the normal progression.

If the examiner determines that the thoracic scoliosis is a congenital defect, the examiner should render an opinion as to whether the Veteran suffered a superimposed disease or injury, for example an injury to his thoracic spine, during service that caused additional disability to the congenital defect.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and must state whether there is additional evidence that would permit the
necessary opinion to be made.

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

